DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (8266888) in view of Martinez (9777963).
Regarding claim 1
Liu discloses a nacelle (10 Fig 1) of a turbine engine having a tubular structure (nacelle 10 being tubular) and delimiting a secondary flow path (32), the nacelle comprising: 
a shroud (shroud of nacelle 10) forming a trailing edge (trailing/downstream edge of shroud annotated in Fig 1) and arranged at a downstream end of the nacelle (10), the shroud having a tubular shape (shroud being tubular) about a longitudinal axis (centerline axis of core engine 13) and being delimited by at least one outer face (outer face 28) subjected to an outside air flow (air outside of nacelle 10) and an inner face (inner face 30) subjected to an inside air flow (air flow in bypass duct 32) circulating in the secondary flow path (32) of the nacelle; and 
a cooling device (38) comprising at least one heat exchange channel (42 Fig 2A) traversed by a heat transfer fluid (hot compressor bleed air 46, Col 3 ll. 19-20) to dissipate 

    PNG
    media_image1.png
    672
    856
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    608
    901
    media_image2.png
    Greyscale

Liu further discloses the cooling device located at a mid-position of the nacelle (cooling device 38 in the middle of nacelle 10 in Fig 1), but is silent on the cooling device located at the downstream end of the nacelle.
However, Martinez teaches a nacelle (42 Fig 1) comprising a shroud forming a trailing edge (shroud of nacelle 42 having an aft end 66 forming a trailing edge) and a cooling device (60), the cooling device (60) can be located at various locations along the nacelle, for example a forward position (62), a mid-position (64), or an aft downstream end (66, Col 4 ll. 34-39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to move the cooling device from a mid-position on the nacelle in Liu to a downstream end of the nacelle, as suggested and taught by Martinez, because Martinez teaches that the various locations of the cooling device along the nacelle are 
In addition, shifting the position of the cooling device along the nacelle would not have modified the operation of the cooling device. Placing the cooling device in Liu from a mid-position to a downstream end of the nacelle would not change the principle of operation of the cooling device, the cooling device at the downstream end of the nacelle would still be able to successfully dissipate heat from the heat transfer fluid (hot compressed air) with the cooler bypass air flow. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04 VI.C.
Regarding claim 6
	Liu in view of Martinez discloses the nacelle of the turbine engine according to Claim 1.
	Liu further discloses wherein the at least one heat exchange channel extends circumferentially about an axis of the shroud (Liu teaches sidewalls of channels 42 extend circumferentially about central axis of gas turbine engine 10 in Fig 2A).

    PNG
    media_image3.png
    608
    901
    media_image3.png
    Greyscale

Regarding claim 12
	Liu in view of Martinez discloses the nacelle of the turbine engine according to Claim 1.
	Liu in view of Martinez is silent on wherein the shroud is obtained by an extrusion-type manufacturing method. 
However, it is noted that the claimed phrase “extrusion-type manufacturing” is being treated as a product by process limitation; that is made by the process of extrusion. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. The claimed shroud is substantially the same as the shroud as that of applicant.
Regarding claim 13
Liu in view of Martinez discloses the nacelle of the turbine engine according to Claim 1.
	Liu further discloses wherein the at least one heat exchange channel is added onto the shroud (Liu teaches HX channels 42 added to the space 33 of the nacelle shroud in Fig 2A).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Martinez, as applied to claim 1 above, and further in view of Ayle (20080251315).
Regarding claim 7
	Liu in view of Martinez discloses the nacelle of the turbine engine according to Claim 1.
	Liu is silent on wherein the inner face of the shroud is pierced with a plurality of holes which open into at least one cavity of the shroud, forming an acoustic resonator.
However, Ayle teaches a nacelle for a gas turbine engine (Para 0003) comprising a honeycomb structure located between an outer face (80 Figs 8 and 9) and an inner face (82 Figs 8 and 9) wherein the inner face of the shroud is pierced with a plurality of holes (holes on inner face 82 in Fig 8) which open into at least one cavity (cavity between inner face 82 and 22 in Fig 9) of the shroud (10), forming an acoustic resonator (holes within a jet engine nacelles to create acoustic resonator to provide noise attenuation, (Para 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the shroud of the nacelle in Liu with a honeycomb core and an inner surface with a plurality of holes which open into at least one cavity of the shroud, forming an acoustic resonator, as suggested and taught by Ayle, in order to provide desired acoustic attenuation.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Martinez, as applied to claim 1 above, and further in view of Freund (20140209286).
Regarding claim 8
	Liu in view of Martinez discloses the nacelle of the turbine engine according to Claim 1.
	Liu is silent on wherein a width of the at least one heat exchange channel is between one and one hundred millimeters.
	However, Freund teaches a cooling device comprising a plurality of heat exchange channels (cooling channels 78 in Fig 3), wherein a width of the at least one heat exchange channel is between one and one hundred millimeters (channels 79 is approximately 6.4 mm, Para 0031).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to size the heat exchange channels in Liu to be between one and one hundred millimeters, as suggested and taught by Freund, in order to increase heat transfer capabilities of the heat exchange channels (Para 0009 ll. 9-11).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Martinez, as applied to claim 1 above, and further in view of Hundley (9677474).
Regarding claim 9
Liu in view of Martinez discloses the nacelle of the turbine engine according to Claim 1.
Liu further discloses wherein the cooling device includes: a plurality of said heat exchange channels (four channels 42 shown in Fig 2A), the inlet duct (56) and an inlet of each heat exchange channel of the plurality of heat exchange channels (inlet of each channel 42), an 
Liu is silent on an inlet collector interposed between the inlet duct and the inlet of each heat exchange channel; and 
an outlet collector interposed between the outlet duct and the outlet of each heat exchange channel.
	However, Hundley teaches a nacelle (nacelle 17 of engine 10 in Fig 1) comprising a cooling device (surface cooler 150), wherein the cooling device includes a plurality of heat exchange channels (166 Fig 5), 
an inlet collector (inlet manifold 152) connected to the inlet of each heat exchange channel (inlet of each channel 166) of the plurality of heat exchange channels; and 
an outlet collector (outlet manifold 154) connected to the outlet of each heat exchange channel (outlet of channel 166) of the plurality of heat exchange channels.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an inlet collector, taught by Hundley, in between the inlet duct and the inlet of each heat exchange channel in Liu, and similarly add an outlet collector, taught by Hundley, in between the outlet duct and the outlet of each heat exchange channel of Martinez, because Hundley teaches that this configuration allows for thermal growth thus overcomes potential for high cycle fatigue associated with cooling devices (Col 1 ll. 57-62).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Martinez and Hundley, as applied to claim 9 above, and further in view of Tajiri (10738923).
Regarding claim 10
Liu in view of Martinez and Hundley discloses the nacelle of the turbine engine according to Claim 9.
Liu further discloses wherein the inlet duct (56 Fig 1) and the outlet duct (58) are adapted to allow a spacing between the shroud (10) and the heat transfer fluid source (compressor of core engine 13 spaced away from shroud 10).
Liu is silent on the inlet duct and the outlet duct are extensible.
However, Tajiri teaches a plurality of ducts in a gas turbine engine (82 Fig 2), each duct carries a compressor bleed air (88, Col 4 ll. 43-45) and comprises an extensible portion (joint assembly 86 includes bellows 106 formed from a flexible material permitting expansion, i.e. extensible, or contraction, Col 5 ll. 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add the joint assembly 86 including bellows 106, as suggested and taught by Tajiri, to the inlet duct and the outlet duct in Liu, because during operation, vibration or thermal expansion can cause the compression or expansion of the bellows 106, thus the bellows can provide for movement and flexion of the duct where excessive system rigidity would lead to damage or malfunction of the duct (Col 6 ll. 44-49).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kupiszewski (9835380) teaches a cooling device 10 having an inlet collector 20 and an outlet collector 24 to cool a bleed air using bypass air.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741